          Case: 3:19-cv-01026-slc Document #: 49 Filed: 08/10/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN


MEGHAN FAXEL and
MIKE FAXEL,
                Plaintiffs,                                             OPINION AND ORDER
      v.
                                                                              19-cv-1026-slc
WILDERNESS HOTEL & RESORT, INC.,
and PROSLIDE TECHNOLOGY, INC.,

                          Defendants.




        On August 18, 2016, while a guest at the Wilderness Resort in Wisconsin Dells, Meghan

Faxel was injured on a water ride called “The Black Hole” when the inflatable tube on which she

was riding got “stuck” in the ride’s whirlpool portion, then flipped over, fracturing Faxel’s

clavicle. On July 10, 2019, Faxel and her husband filed a civil complaint for damages against

Wilderness Resort, alleging that it had been negligent in numerous ways, including by designing,

planning, constructing, and operating a water ride that did not have adequate water flow and

was dangerous.1 Dkt. 1. On April 30, 2020, more than three years after Meghan Faxel was

injured on The Black Hole, plaintiffs filed an Amended Complaint naming Pro Slide

Technology, Inc., the company that designed and serviced the ride, as a defendant. Dkt. 30.

        Now before the court is ProSlide’s motion to dismiss the Faxels’ claims against it on the

ground that these claims are barred by Wisconsin’s three-year limitations period for personal

injury claims. See Wis. Stat. § 893.54; dkt. 40. I am granting this motion.




1
  Plaintiffs initially filed their complaint in the federal district court for the Northern District of Illinois.
On December 2, 2019, that court issued an order finding that it lacked personal jurisdiction over the
defendant and transferred the case to this court. Dkt. 21.
        Case: 3:19-cv-01026-slc Document #: 49 Filed: 08/10/20 Page 2 of 4



       As an initial matter, I decline to consider plaintiffs’ opposition brief, which they filed two

days late without seeking leave of the court. In the ordinary case, this court would accept a two-

day late brief almost as a matter of routine. This, however, is not an ordinary case. This court

already has sanctioned plaintiffs’ counsel for a troubling “lack of candor and diligence . . . in

meeting deadlines, in responding to opposing counsel, and in complying with the Federal Rules

of Civil Procedure.” The court pointedly warned plaintiffs that they would have to “toe the line

on procedures and scheduling for the remainder of this case.” Order, May 21, 2020, dkt. 36,

at 1, 8. This court does not issue hollow warnings. Accordingly, I am disregarding plaintiffs’

brief for being late without excuse.

       Having done so, the motion must be granted. “While a statute of limitations defense is

not normally part of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), when

the allegations of the complaint reveal that relief is barred by the applicable statute of

limitations, the complaint is subject to dismissal for failure to state a claim.” Logan v. Wilkins,

644 F.3d 577, 582 (7th Cir. 2011); Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005). Where

“facts pleaded in the complaint establish that a claim is time barred,” the claim must be

dismissed. Logan, 644 F.3d at 582. When reviewing a Rule 12(b)(6) motion to dismiss, the

court accepts all well-pleaded facts as true and views them in a light most favorable to the

plaintiff. Doe v. Vill. of Arlington Heights, 782 F.3d 911, 914–15 (7th Cir. 2015).

       When considering statute of limitations issues, a federal court sitting in diversity applies

the substantive law of the state in which it sits. Walker v. Armco Steel Corp., 446 U.S. 740,

752-53 (1980); Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1983); Hollander v. Brown, 457 F.3d

688, 692 (7th Cir. 2006) (statute of limitations is substantive matter for purposes of the Erie



                                                 2
        Case: 3:19-cv-01026-slc Document #: 49 Filed: 08/10/20 Page 3 of 4



doctrine). Under Wisconsin law, plaintiffs had three years from the date of injury to file suit.

Wis. Stat. § 893.54(1m)(a). According to the First Amended Complaint, Meghan Faxel was

injured on August 18, 2016. Plaintiffs’ three-year limit to file suit against Proslide expired on

August 18, 2019. Plaintiffs filed their First Amended Complaint naming ProSlide as a defendant

on April 30, 2020. Accordingly, plaintiffs’ claims against ProSlide are time-barred.        For the

sake of completeness, I note that plaintiffs’ defense to ProSlide’s motion would fail even if I were

to consider it. Plaintiffs rely on Wisconsin’s relation-back statute, Wis. Stat. § 802.09(3), which

permits a party to amend its pleading to add a new party after the statute of limitations has

expired if it can meet three conditions:

       (1) the claim the party seeks to assert in the amended complaint arises out of the
       transaction, occurrence, or event set forth or attempted to be set forth in the
       original complaint;

       (2) the added party receives notice of the institution of the action such that he
       or she will not be prejudiced in maintaining a defense on the merits within the
       period provided by law for commencing a claim; and

       (3) within the period provided by law for commencing a claim, the added party
       knows, or should know that, but for a mistake concerning the identity of the
       proper party, the action would have been brought against the added party.

Wiley v. M.M.N. Laufer Family Ltd. P'ship, 2011 WI App 158, ¶ 9, 338 Wis. 2d 178, 184–85,

807 N.W.2d 236, 239; Wis. Stat. § 802.09(3).

       Plaintiffs assert that this rule applies because: (1) their claims in the First Amended

Complaint against ProSlide arose out of the transaction described in the original complaint; and

(2) discovery is likely to reveal that ProSlide “knew or should have known about their potential

exposure to suit” at some point within the limitations period. Plts.’ Br., dkt. 43, at 4. Even if

this court were, arguendo, to accept these two contentions as true, plaintiffs offer no argument



                                                 3
         Case: 3:19-cv-01026-slc Document #: 49 Filed: 08/10/20 Page 4 of 4



whatsoever about condition (3), which requires them to show that they would have added

ProSlide earlier “but for a mistake concerning the identity of the proper party.” Absent any

argument or facts to suggest plaintiffs could meet all three conditions for application of the

relation-back doctrine, their defense to ProSlide’s motion fails. See, e.g., United States v. Alden,

527 F.3d 653, 664 (7th Cir. 2008) (“Because it is not the obligation of this Court to research and

construct the legal arguments available to parties, . . . these arguments are waived and warrant

no discussion.”).2




                                                 ORDER

        Defendant ProSlide Technology, Inc.’s Motion to Dismiss plaintiffs’ claims against it

(Counts IV and V of the First Amended Complaint) as untimely filed, dkt. 40, is GRANTED.

Nothing in this order should be construed as having any bearing on Wilderness’s cross-claim

against ProSlide for contribution under Wis. Stat. § 893.92.




        Entered this 10th day of August, 2020.

                                                          BY THE COURT:

                                                          /s/
                                                          _______________________
                                                          STEPHEN L. CROCKER
                                                          Magistrate Judge




2
  In fact, the attachments to plaintiffs’ brief reveal that they were motivated to add ProSlide as a party
only after Wilderness identified it as a potential defendant and asked plaintiffs to amend their complaint
accordingly. Nothing in plaintiffs’ brief or complaint itself indicates that the delayed addition of ProSlide
was the result of mistaken identity of the proper defendant.

                                                     4
